ORDER
The petition for rehearing en banc was circulated to the full court. No judge requested a poll under Fed. R. App. P. 35. The court denies the petition for rehearing en banc.
Statement of Senior Circuit Judge Davis Respecting Denial of En Banc Rehearing
The Court’s denial of the petition for rehearing en banc should not give rise to a *752conclusion that the issues presented are unimportant or undeserving of timely consideration by the Supreme Court. Indeed, the recent filing of a petition for certiorari in a similar case arising in the Third Circuit, see United States v. Byrd, 679 Fed. Appx. 146, 2017 WL 541405 (3d Cir. 2017), pet. for cert. filed, No. 16-1371 (May 11, 2017), reflects that the issues are recqrring and worthy of plenary consideration.